Case:19-18459-MER Doc#:175 Filed:01/16/20              Entered:01/16/20 15:36:13 Page1 of 16




                          UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF COLORADO

 In re:                                 )
                                        ) Case No. 19-18459 MER
 FRICTIONLESS WORLD, LLC,               ) Chapter 11
                                        )
                         Debtor.        )
 ______________________________________________________________________________

         MOTION OF DEBTOR IN POSSESSION FOR ENTRY OF AN ORDER
    (A) APPROVING BIDDING AND AUCTION PROCEDURES FOR THE SALE OF
     DEBTOR’S ASSETS, (B) SCHEDULING AN AUCTION, SALE HEARING, AND
      OTHER DATES AND DEADLINES, (C) AUTHORIZING THE DEBTOR TO
  DESIGNATE A STALKING HORSE PURCHASER AND GRANT STALKING HORSE
  PROTECTIONS, AND (D) APPROVING THE SALE OF ASSETS FREE AND CLEAR
                    OF LIENS, CLAIMS AND ENCUMBRANCES
 ______________________________________________________________________________

          Debtor-in-Possession Frictionless World, LLC (the “Debtor”) hereby file this Motion for

 Entry of an Order (A) Approving Bidding and Auction Procedures for the Sale of Debtor’s

 Assets, (B) Scheduling an Auction, Sale Hearing, and Other Dates and Deadlines, (C)

 Authorizing the Debtor to Designate a Stalking Horse Purchaser and Grant Stalking Horse

 Protections, and (D) Approving the Sale of Assets Free and Clear of Liens, Claims, and

 Encumbrances (this “Motion”). In support of this Motion, the Debtor respectfully states as

 follows:

                                 PRELIMINARY STATEMENT

          The Debtor commenced a comprehensive process to identify and evaluate all available

 restructuring and sale transaction alternatives. Since commencing this process, Three Twenty-

 One Capital Partners, LLC (“3-21”), the Debtor’s investment banker, has contacted and

 distributed teaser materials to a large group of financial and strategic parties to solicit asset

 acquisition proposals. Over 1,300 prospective purchasers and other transaction counterparties
Case:19-18459-MER Doc#:175 Filed:01/16/20                Entered:01/16/20 15:36:13 Page2 of 16




 were contacted through 3-21’s marketing campaign (the “Transaction Parties”). Sixty-seven of

 the Transaction Parties executed a confidentiality agreement and had access to Debtor’s data

 room and site visits upon request. Five parties submitted proposals. Each proposal contemplated

 a section 363 sale transaction of a portion of the Debtor’s assets. No proposals have been

 received for a plan-based transaction.

        The Debtor evaluated each proposal received and, after consulting with 3-21, and the

 Debtor’s other retained professionals, determined that the best way to maximize value is to

 pursue a sale of Debtor’s assets pursuant to section 363 of the Bankruptcy Code, followed by a

 plan of reorganization through which (i) sale proceeds, if any, would be distributed, (ii)

 remaining assets and causes of action, if any, would be addressed and pursued, (iii) proofs of

 claim would be reconciled and objections resolved, and (iv) the case will otherwise be wound up.

        The Debtor and 3-21 have continued engaging and negotiating with multiple parties

 regarding their respective offers, including as to whether any would be willing to serve as a

 stalking horse purchaser on terms acceptable to the Debtor. During this period, existing bids

 were refined and Debtor accepted a stalking horse bidder offer to purchase certain Assets (as

 defined below) for the initial bid of $800,000. The Debtor believes numerous parties remain

 interested in acquiring assets.

        Through this Motion, Debtor seeks (i) the entry of a bid procedures order (the “Bid

 Procedures Order”), substantially in the form attached hereto as Exhibit A, that will establish bid

 procedures and otherwise formalize and govern the remainder of the sale process, (ii) designation

 of a stalking horse bidder and granting certain stalking horse protections, and (iii) the entry of a

 sale order (the “Sale Order”), substantially in the form attached hereto as Exhibit B, following

 an auction and sale hearing, that will approve the sale or sales selected by the Debtor as the
                                                  2
Case:19-18459-MER Doc#:175 Filed:01/16/20               Entered:01/16/20 15:36:13 Page3 of 16




 highest and best bids for the Debtor’s assets free and clear of liens, claims, and encumbrances.

        For these reasons, and those set forth below, the Debtor respectfully submits that the

 relief requested in this Motion is justified, will maximize value and will otherwise benefit the

 Debtor’s estates and creditors, and should be approved.

                                 JURISDICTION AND VENUE

        1.      This Court has jurisdiction over is case under 28 U.S.C. § 1334.

        2.      This matter is a core proceeding under 28 U.S.C. § 157(b)(2).

        3.      Venue of this case and related proceedings is proper in this District under 28

 U.S.C. §§ 1408 and 1409.

                                         BACKGROUND

        4.      On September 30, 2019 (the “Petition Date”), the Debtor filed a voluntary petition

 for relief under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”). The

 Debtor is continuing in possession of its property and is operating and managing its business and

 affairs as debtor-in-possession pursuant to sections 1107 and 1108 of the Bankruptcy Code.

        5.      On December 2, 2019, the Office of the United States Trustee appointed the

 Official Committee of Unsecured Creditors (the “Committee”). No trustee or examiner has been

 appointed.

        6.      Debtor was formed in 2012 to manufacture and distribute patented professional-

 grade outdoor equipment for agricultural, household, and recreational use. FW’s brands include

 Dirty Hand Tools, RanchEx, Redback, Trophy Strike, and Vinsetta Tools. FW owns the patents

 for its products and its products were historically sold by major retailers such as Home Depot,

 Lowes, Menards, Mid-States and Tractor Supply Co.


                                                 3
Case:19-18459-MER Doc#:175 Filed:01/16/20              Entered:01/16/20 15:36:13 Page4 of 16




          7.    The statutory predicates for the relief sought in this Motion are sections 105 and

 363 of the Bankruptcy Code, Rules 2002, 6004, and 9014 of the Federal Rules of Bankruptcy

 Procedure (the “Bankruptcy Rules”) and Rules 2002-1 and 6004-1 of the Local Bankruptcy

 Rules.

                                      The Assets to be Sold

          8.    Other than cash on deposit, Debtor’s assets consist of manufactured goods held

 for sale, office furniture and equipment, vehicles and trailers, machinery, equipment and fixtures

 used in operations such as tooling, patents, accounts receivables, and other assets more

 specifically identified on Debtor’s Schedule A/B (collectively, the “Assets”).           Revenue

 generated during the postpetition period has primarily come from selling manufactured goods

 inventory.

          9.    Debtor has received a proposed purchase of a substantial portion of the Assets to

 be effectuated through a stalking horse auction process. The proposed purchase consists of

 manufactured goods held for sale and related parts and accessories, tooling, and office furniture

 and equipment that are specifically identified in the proposed Asset Purchase Agreement (the

 “APA”) attached hereto as Exhibit C. It is contemplated that through the auction process, assets

 in addition to those identified in the APA may be purchased by one or more successful bidders.

                                           Sale Efforts

          10.   Since the Petition Date, the Debtor’s retained professionals have worked

 diligently to sell Debtor’s assets. As a result of these efforts and the expanded marketing

 process, the Debtor received five proposals from various liquidators and strategic buyerseach of

 which will be pursued further through the sale, bidding, and auction process requested through

 this Motion.
                                                 4
Case:19-18459-MER Doc#:175 Filed:01/16/20                        Entered:01/16/20 15:36:13 Page5 of 16




         11.      The Assets have already been heavily marketed and potential Transaction Parties

 have had ample opportunity to conduct due diligence, were given access to senior management,

 and had the ability to conduct site visits. At this stage, the likely Transaction Parties are known

 and have already been engaged with Debtor and their advisors with respect to potential deal

 terms. The Debtor need only formalize the remainder of the process to maximize value through

 the auction process proposed herein.

                                           RELIEF REQUESTED

         12.      The Debtor respectfully requests that the Court enter the Bid Procedures Order,

 substantially in the form attached hereto, granting, among other things, the following relief:

                          Approving the bid procedures attached hereto as Exhibit D (the “Bid
                           Procedures”);

                          Approving the form Asset Purchase Agreement to be used by interested
                           Transaction Parties for purposes of submitting qualified bids pursuant to
                           the Bid Procedures. The form Asset Purchase Agreement will be subject
                           to redlines by successful bidders to remove stalking horse protections for
                           non-stalking horse bidders, address use of premises, and assignment and
                           assumption of the lease for the premises if that is consideration for a
                           successful bid1;

                          Authorizing, but not directing, the Debtor to continue the existing sale
                           process led by 3-21 and to solicit final bids for the sale of the Assets or
                           any portion thereof in accordance with the Bid Procedures;

                          Designating PPL Acquisition Group X, LLC and Great American Global
                           Partners, LLC (the “Stalking Horse”) as the stalking horse bidder for the
                           Assets and to grant certain stalking horse protections to the Stalking
                           Horse;

                          Approving the auction procedures described below (the “Auction
                           Procedures”);

                          Scheduling an auction (if necessary) and final sale hearing; and

 1
   Should a successful bidder request assignment and assumption of Debtor’s leased premises, Debtor shall forthwith
 file a motion under § 365(a) to assume and assign such lease.
                                                         5
Case:19-18459-MER Doc#:175 Filed:01/16/20                Entered:01/16/20 15:36:13 Page6 of 16




                       Approving the form and manner of notice of the entry of the Bid
                        Procedures Order, the scheduling of the auction and final sale hearing, and
                        the proposed asset sale.

        13.     The Debtor further requests that, following the completion of any auction and the

 final sale hearing, the Court enter the Sale Order, substantially in the form attached hereto

 (which form may be modified and filed with the Court prior to the date of the final sale hearing),

 that, among other things, (i) approves the sale of the Debtor’s Assets or any portion thereof to the

 bidder or bidders whose bids are selected by the Debtor as the highest and best offer for such

 Assets free and clear of liens, claims, encumbrances and other interests pursuant to sections

 363(b) and (f) of the Bankruptcy Code.

                                        The Bid Procedures

        14.     The proposed Bid Procedures are designed to, among other things, (i) solicit final,

 binding bids from the Transaction Parties, (ii) enable the Debtor to evaluate the bids received in

 a fair and efficient manner, (iii) facilitate competitive bidding in the event that more than one

 qualified bid is submitted for the same Asset or group of Assets, (iv) provide for consultation

 rights for the Committee, and (v) otherwise conduct the remainder of the sale process in a fair,

 efficient, and transparent manner with the ultimate goal of maximizing value for all stakeholders.

        15.     Among other things, the Bid Procedures:

                       Define the assets to be sold and authorize the Debtor and 3-21 to continue
                        the sale process previously commenced by 3-21, including by distributing
                        additional marketing materials and engaging with all prospective
                        Transaction Parties;

                       Provide guidelines for the consideration of bids received, including
                        consultation rights for the Committee;

                       Establish the deadline by which final bids must be received and other key
                        dates and deadlines;
                                                 6
Case:19-18459-MER Doc#:175 Filed:01/16/20                 Entered:01/16/20 15:36:13 Page7 of 16




                        Establish the requirements for a bid to constitute a “Qualified Bid”;

                        Provide for the payment of a 10% good faith deposit;

                        Designate the Stalking Horse and identify the stalking horse protections
                         consistent with those described below;

                        Provide for the conduct of an auction and the selection of the Successful
                         Bidder(s);

                        Provide for damages in the event a Successful Bidder fails to consummate
                         the transaction contemplated by its bid; and

                        Provides for other various other matters in respect of the sale process.

                            Stalking Horse Designation and Protections

        16.      The Debtor has designated the Stalking Horse as the stalking horse to ensure a

 minimum bid and enhance competitive bidding.

        17.      In order to induce a prospective purchaser to become a stalking horse purchaser,

 the Debtor requests that it be permitted to grant any or all of the following customary stalking

 horse protections (the “Stalking Horse Protections”):

              a. Breakup Fee. The Debtor will pay a breakup fee of $50,000 (the “Breakup Fee”).

              b. Bidding Increments. In the event a qualified bid other than the Stalking Horse bid
                 is received for the Assets or any portion thereof and an auction is held, the first
                 overbid must be at least $900,000, which is the Stalking Horse’s $800,000 initial
                 bid, plus $50,000 overbid protection, plus the Breakup Fee. All subsequent bids
                 must be in an amount not less than the $25,000 minimum bid increment.


                                         Auction Procedures

        18.      If more than one qualified bid is received for any of the Assets, and the Debtor

 determines that an auction is necessary or appropriate, it will conduct the auction in consultation

 with its professionals and advisors, and the Committee, in a manner determined by the Debtor to

                                                   7
Case:19-18459-MER Doc#:175 Filed:01/16/20               Entered:01/16/20 15:36:13 Page8 of 16




 be the most efficient and the best way to maximize value through competitive bidding. The

 Debtor reserves the right to impose any procedures with respect to the governance and conduct

 of the Auction as it deems necessary or appropriate. The Debtor will advise all participants of

 the initial auction procedures before the auction commences.           However, the Debtor, in

 consultation with its professionals and advisors, and the Committee, may supplement, modify, or

 amend the procedures in any way and at any time before or during the auction to the extent they

 deem necessary or appropriate.

        19.     Only the Debtor, its professionals and advisors, the Committee and its counsel

 and advisors, Qualified Bidders and their counsel, and any other party who obtains the prior

 consent of the Debtor (which the Debtor may withhold for any reason) will be permitted to

 attend the Auction. The Debtor reserves the right to permit or deny access to the Auction to the

 extent necessary or appropriate in the discretion of the Debtor.

        20.     Consistent with its fiduciary duties, the Debtor reserves the right not to proceed

 with the section 363 sale process contemplated by this Motion in the event it believes (in

 consultation with the Committee) that a plan or other transaction would better maximize the

 value of the estate.

                                       BASIS FOR RELIEF

 A.      General Standard

        21.     The Debtor has the power, after notice and a hearing, to sell property of the estate

 outside of the ordinary course of business. 11 U.S.C. § 363(b). In determining whether to

 approve such a request, bankruptcy courts generally apply the “business judgment rule.” See,

 e.g., In re Castre, Inc., 312 B.R. 426, 428 (Bankr. D. Colo. 2004); In re Psychrometric Sys., 367

 B.R. 670, 674 (Bankr. D. Colo. 2007). In particular, a sale outside of the ordinary course of
                                                  8
Case:19-18459-MER Doc#:175 Filed:01/16/20                Entered:01/16/20 15:36:13 Page9 of 16




 business should be approved if: (i) a sound business reason exists to sell the property;

 (ii) adequate and reasonable notice of the terms has been given to parties in interest; (iii) the

 proposed sale price is fair and reasonable; and (iv) the buyer has acted in good faith. In re

 Caster, Inc., 312 B.R. at 428; In re JL Building, LLC, 425 B.R. 854, 859 (Bankr. D. Utah 2011).

        22.     In reviewing proposed transactions outside the ordinary course under

 section 363(b), bankruptcy courts should give great judicial deference to the debtor’s business

 judgment. See, e.g., Psychrometric Sys., 367 B.R. at 674; Esposito v. Title Ins. Co. of Pa. (In re

 Fernwood Mkts.), 73 B.R. 616, 621 n.2 (Bankr. E.D. Pa. 1987). However, “the court must

 always scrutinize whether the trustee has fulfilled his duty to maximize the value obtained from a

 sale, particularly in liquidation cases.” Psychrometric Sys., 367 B.R. at 674 (internal quotations

 and citations omitted).

 B.     Approval of Bid Procedures

        23.     A debtor’s business judgment is entitled to substantial deference with respect to

 the procedures to be used in selling assets from the estate. See, e.g., In re Castre, Inc., 312 B.R.

 at 430; In re Integrated Resources, Inc., 147 B.R. 650, 656-57 (Bankr. S.D.N.Y. 1992) (noting

 that bid procedures negotiated by a debtor are to be reviewed according to the deferential

 “business judgment” standard; In re 995 Fifth Ave. Assocs., L.P., 96 B.R. 24, 28 (Bankr.

 S.D.N.Y. 1989) (same); In re Twenver, Inc. 149 B.R. 954, 956 (Bankr. D. Colo. 1992) (adopting

 and applying Integrated Resources in the context of approval of breakup fees). Indeed, the court

 in the Castre case explained:

                A trustee or DIP is responsible for administering the bankruptcy
                estate and his, her or management’s judgment on the sale of estate
                assets and the procedure for sale is entitled to respect and
                deference from the Court, as long as the burden of giving sound
                business reasons is met.
                                                  9
Case:19-18459-MER Doc#:175 Filed:01/16/20                Entered:01/16/20 15:36:13 Page10 of 16




  Castre, 312 B.R. at 430.

         24.     Further, in a sale of property of the estate, the Debtor’s primary goal is to

  maximize the proceeds received by the estate. See, e.g., Integrated Resources, 147 B.R. at 659

  (“‘It is a well-established principle of bankruptcy law that the . . . [Debtor’] duty with respect to

  such sales is to obtain the highest price or greatest overall benefit possible for the estate.’”

  (internal citation omitted)) (quoting In re Atlanta Packaging Products, Inc., 99 B.R. 124, 130

  (Bankr. N.D. Ga. 1988)). Further, a debtor maximizes value for creditors by selecting the

  ‘highest and best bid, and thereby protecting the interests of [the] debtor, its creditors, and its

  equity holders.”’ In re GSC, Inc., et al., 453 B.R. 132, 169-170 (Bankr. S.D.N.Y. 2011) (quoting

  In re Fin. News Networks, Inc., 126 B.R. 152, 157 (S.D.N.Y. 1991).

         25.     As a result, courts routinely recognize that procedures intended to enhance

  competitive bidding are consistent with the goal of maximizing the value received by the estate

  and therefore are appropriate in the context of bankruptcy transactions. See, e.g., Integrated

  Resources, 147 B.R. at 659 (such procedures “encourage bidding and to maximize the value of

  the debtor’s assets”).

         26.     The Debtor believes that the proposed Bid Procedures will promote active bidding

  from the most interested parties and accordingly, will elicit the best and highest offers available

  for the sale of the Debtor’s assets. The proposed Bid Procedures will allow the Debtor to

  conduct the sale in a controlled, transparent and fair fashion that will encourage meaningful input

  from key constituents and participation by financially capable bidders who will offer the best

  package for the assets and who can demonstrate the ability to close a transaction. The Debtor

  submits that the Bid Procedures are consistent with other procedures previously approved in this

                                                   10
Case:19-18459-MER Doc#:175 Filed:01/16/20               Entered:01/16/20 15:36:13 Page11 of 16




  District and are appropriate under the relevant standards governing auction proceedings and

  bidding incentives in bankruptcy proceedings.

  C.     The Stalking Horse Designation Procedures and Protections Should be Approved.

         27.        The Debtor also seeks authority to designate the Stalking Horse as a stalking

  horse purchaser and to offer customary bid protections, including a break-up fee and bidding

  increments to compensate it for the risk, due diligence and expense associated with acting as a

  stalking horse.

         28.        The use of a stalking horse in a public auction process for sales pursuant to

  section 363 of the Bankruptcy Code is a customary practice in chapter 11 cases, because the use

  of a stalking horse bid is, in many circumstances, the best way to maximize value in an auction

  process by locking in a purchase price “floor” and helping to garner interest in the assets. As a

  result, stalking horse bidders virtually always require breakup fees and other forms of bidding

  protections as an inducement for holding their purchase offer open while it is exposed to

  overbids in an auction process.

         29.        With respect to breakup fees in bankruptcy cases, courts have generally

  considered three factors when assessing proposals for such fees: (a) whether the relationship of

  the parties who negotiated the breakup fee is tainted by self-dealing or manipulation; (b) whether

  the fee hampers, rather than encourages, bidding; and (c) whether the amount of the fee is

  unreasonable relative to the proposed purchase price. See In re Integrated Res., Inc., 147 B.R. at

  657. With respect to the last factor, Courts have established a range of appropriate breakup fees.

  Ten percent is generally considered too high and two to three percent is generally found to be

  reasonable. See e.g., In re Twenver, Inc., 149 B.R. 954, 957 (Bankr. D. Colo. 1992) (rejecting

  10% breakup fee and noting that breakup fees in the 1% to 2% range are generally found to be
                                                  11
Case:19-18459-MER Doc#:175 Filed:01/16/20                 Entered:01/16/20 15:36:13 Page12 of 16




  reasonable); In re HMX Acquisition Corp., No. 12-14300 (ALG) (Bankr S.D.N.Y. Nov. 29,

  2012) (approving a breakup fee of approximately 3% of the purchase price); In re The Great

  Atlantic & Pacific Tea Company, Inc., No. 10-24549 (RDD) (Bankr. S.D.N.Y. May 2, 2011)

  (approving a breakup fee of 2.5% of the purchase price); In re BearingPoint, Inc., No. 09-10691

  (REG) (Bankr. S.D.N.Y. Apr. 7, 2009) (approving a breakup fee of approximately 3% of the

  purchase price); In re Silicon Graphics, Inc., No. 09- 11701 (MG) (Bankr. S.D.N.Y. Apr. 3,

  2009) (approving breakup fee of approximately 2.8% of the purchase price); In re Steve &

  Barry’s Manhattan LLC, No. 08-12579 (ALG) (Bankr. S.D.N.Y. Aug. 5, 2008) (approving

  breakup fee of 2% of the purchase price).

          30.     The Breakup Fee is appropriate and reasonable. The Breakup Fee was reached

  through arms-length negotiations and is an appropriate percentage of the initial bid.         The

  Breakup Fee is 6.25% of the Stalking Horse’s $800,000 bid. Considering the scale of the sale

  and that the Breakup Fee does not include reimbursement of expenses and attorneys’ fees, the

  Breakup Fee is an appropriate amount and will not discourage bidding. The Debtor believes that

  the Stalking Horse Protections will benefit the overall sale process, as a stalking horse bid will

  establish a floor for further bidding and potentially increase the value of the Assets for the

  benefit of the estate.

          31.     For these reasons, designating the Breakup Fee and Stalking Horse Protections are

  reasonable, appropriate, and within the Debtor’s sound business judgment under the

  circumstances, will benefit the overall sale process, and should be approved.

  D.      Sales Free and Clear of Liens, Claims, and Other Interests

          32.     Pursuant to section 363(f) of the Bankruptcy Code, the Court may authorize the

  sale of assets free and clear of existing liens, claims and encumbrances, if any, if:
                                                   12
Case:19-18459-MER Doc#:175 Filed:01/16/20                Entered:01/16/20 15:36:13 Page13 of 16




         (a) applicable non-bankruptcy law permits the sale of such property free and clear of such
         interest;

         (b) the entity holding the lien, claim or encumbrance consents to the proposed sale;

         (c) such interest is a lien and the price at which such property is to be sold is greater than
         the aggregate value of all liens on such property;

         (d) such interest is in bona fide dispute; or

         (e) such entity could be compelled in a legal or equitable proceeding to accept a money
         satisfaction of such interest.

         33.     The Assets are not subject to liens, claims or encumbrances. The Court may

  therefore authorize the sale free and clear of existing liens, claims and encumbrances pursuant to

  § 363(f)(1).

  E.     The Proposed Sale Meets the Business Judgment Test and Should be Approved

         34.     The Debtor has determined, in an exercise of its business judgment, that the

  proposed sale of the Assets to the Successful Bidder(s) following the conclusion of the sale

  process will maximize value and benefit their estates and creditors.

         35.     Debtor, through its investment banker 3-21, has engaged in a fulsome marketing

  process resulting in the identification of several prospective bidders. As a result of this process,

  Debtor believes that the offers that will be generated and in-hand following the conclusion of the

  Auction will be the highest and best available for the Assets under the circumstances. The sale

  process is designed to maximize value and market the Assets in a full, fair, and transparent

  manner.

         36.     For these reasons, the Debtor respectfully submits that the proposed sale is in the

  best interest of the Debtor’s estate and creditors, will maximize value, and should be approved.




                                                   13
Case:19-18459-MER Doc#:175 Filed:01/16/20                Entered:01/16/20 15:36:13 Page14 of 16




  F.     Approval of Form and Manner of Notice

         37.     Concurrently with the filing of this Motion, the Debtor will serve notice of this

  Motion and its requested dates for sale objections and the Sale Hearing. Within two (2) days of

  the entry of the Bid Procedures Order, the Debtor proposes to send a further notice (the “Sale

  Notice”), substantially in the form attached hereto as Exhibit E, to the United States Trustee, the

  Committee, all creditors listed in the Debtor’s creditor matrix, and all parties who have appeared

  in this case, that will, among other things, advise of the entry of the Bid Procedures Order and

  approval of the Bid Procedures, summarize key dates and deadlines, and otherwise provide such

  parties with notice of the sale process and opportunity to object.

         38.     The Debtor respectfully submits that service of notice of this Motion and service

  of the Sale Notice in the manner described above will provide adequate notice and due process to

  all parties in interest with respect to the sale process and the proposed sale of the Assets free and

  clear of liens, claims, encumbrances, and other interests.

  G.     Scheduling of Auction and Sale Hearing

         39.     The Debtor respectfully requests that the Court schedule an auction for February

  21, 2020. The Debtor further requests that they it given the authority to cancel, continue or

  adjourn the auction in its discretion (in consultation with the Committee), including, without

  limitation, in the event that sufficient qualified bids have not been received. The Debtor further

  request that the Court schedule a sale hearing for February 20, 2020 at 1:30 p.m.




                                                   14
Case:19-18459-MER Doc#:175 Filed:01/16/20                Entered:01/16/20 15:36:13 Page15 of 16




  H.     Compliance with L.B.R. 6004-1

         40.     The within Motion complies with the provisions of L.B.R. 6004-1. The relevant

  provisions of which are addressed as follows:

                 a.      L.B.R. 6004-1(d)(A): purchaser will have access to 2-3 warehouse
                         personnel and 1 salesperson from Debtor for 4-6 weeks following the sale
                         at purchaser’s expense;

                 b.      L.B.R. 6004-1(d)(C): the sale is subject to an auction as set forth above;

                 c.      L.B.R. 600f-1(d)(D): the transaction must close by no later than March
                         20, 2020 provided, however, that Debtor may waive such requirement;

                 d.      L.B.R. 6004-1(d)(E): good faith deposit of 10% of the purchase price is
                         required;

                 e.      L.B.R. 6004-1(d)(F): purchaser may continue to use Debtor’s premises at
                         1100 West 120th Avenue, Westminster, Colorado for 10 weeks following
                         closing at Debtor’s expense; and

                 f.      L.B.R. 6004-1(d)(N): Debtor seeks relief from the fourteen-day stay
                         imposed by Fed.R.Bankr.P. 6004(h).

  I.     Waiver of 14-Day Stay

         41.     To facilitate the consummation of the proposed sale as soon as practicable after

  entry of the Sale Order, the Debtor respectfully requests that the Court suspend the operation of

  the 14-day stay under Fed. R. Bankr. P. 6004(h).

         WHEREFORE, the Debtor respectfully requests that the Court (i) enter the Bid

  Procedures Order, substantially in the form attached hereto, granting the procedural relief

  requested herein, (ii) after the conclusion of the auction and final sale hearing, enter the Sale

  Order (iii) approving the sale free and clear of liens, claims, encumbrances, and interests, and

  (iv) grant such other relief as the Court deems just and proper.




                                                  15
Case:19-18459-MER Doc#:175 Filed:01/16/20           Entered:01/16/20 15:36:13 Page16 of 16




       DATED this 16th day of January, 2020.

                                  Respectfully submitted,

                                  WADSWORTH GARBER WARNER CONRARDY, P.C.

                                  /s/ Aaron J. Conrardy
                                  David V. Wadsworth, #32066
                                  David J. Warner, #38708
                                  Aaron J. Conrardy, #40030
                                  2580 West Main Street, Suite 200
                                  Littleton, Colorado 80120
                                  303-296-1999 / 303-296-7600 FAX
                                  dwadsworth@wgwc-law.com
                                  dwarner@wgwc-law.com
                                  aconrardy@wgwc-law.com
                                  Attorneys for Frictionless World, LLC




                                               16
